Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 12/14/2021 has been entered. Claims 1-8, 10-11, and 21-30 are pending. Claims 9 and 12-20 have been canceled. New claims 21-30 have been added.  

Information Disclosure Statement
The information disclosure statements (IDSs) filed on 12/14/2021 and 03/15/2022 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-11, and 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-8, 10-11, 21-23, 26-27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN106506124A) hereinafter Wu in view of Cyganski et al. (US 20050213586 A1) hereinafter Cyganski and further in view of Nguyen et al. (US 20150109942) hereinafter Nguyen.
Regarding claim 1, Wu teaches a method comprising: receiving a first data packet that has a sequence number N1 and that is traveling from a sending device, through a connection, and to a receiving device (i.e. the receiving end receives the message A from the sending end, page 8, paragraph 2), wherein the connection is based on a reliable transport protocol (i.e. The packet transmitted in this embodiment may be a Transmission Control Protocol (TCP) packet, page 7, paragraph 8); receiving, successively after receiving the first data packet and at a time T1, a second data packet that has a sequence number N2 and that is traveling from the sending device, through the connection, and to the receiving device (i.e. the receiving end receives the message C after receiving the message A, page 8, paragraph 2); determining that N2 > N1 and that N1 and N2 are inconsecutive (i.e. If the second message sequence number is greater than the expected message sequence number at the first time point, determining that the packet out of order phenomenon occurs, page 3, paragraph, 10); receiving, after receiving the second data packet and at a time T2, a third data packet with sequence number M1 (i.e. the receiving end receives the message B after receiving the message C, page 8, paragraph 2), wherein T2 > T1 (i.e. the second time is later than the first time, page 13, paragraph 8). 
However, Wu does not explicitly disclose a detection device.
However, Cyganski teaches a detection device (i.e. a proxy which is PEP, [0143]).
Based on Wu in view of Cyganski it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cyganski to the system of Wu in order to increase performance of a retransmission message determination of Wu system. 

However, Nguyen teaches computing a round-trip time (RTT) that is a two-way latency between the sending device and the receiving device (i.e. The probe may determine the RTT using the TCP three-way handshake to measure the RTT using timestamps recorded through the three-way handshake, [0077]); and determining, when N1 < M1 < N2 (i.e. If the sequence number of the first packet is greater than a next expected sequence number (e.g., packet.seq&gt;client.nextSeq), this conditional determines whether the sequence numbers observed in the packets exhibits a gap, or has jumped over a sequence number, [0069]) and T2 - T1 > RTT, that the third data packet is a retransmitted packet (i.e. if T(S3)-T(A3) is greater than the network round trip time (e.g., shown as "packet.time-server.lastAckTime&gt;RTT" in the pseudocode above), then the possibly-retransmitted packet is likely a retransmitted packet, [0076]) corresponding to an upstream packet loss between the sending device and the detection device (i.e. Upstream packet loss is defined as the event where a packet is lost in a communication link somewhere between the sender and the probe, [0028]).
Based on Wu in view of Cyganski and further in view of Nguyen it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Nguyen to the system of Wu and Cyganski in order to efficiently determine packet loss of Wu and Cyganski system. 

Regarding claim 2, Wu in view of Cyganski do not explicitly disclose determining, when M1 > N1 and T2 - T1 < RTT, that the third data packet out of order.
If there is a gap in the observed sequence numbers, then "S3" could be an out-of-order packet, [0067]). Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 4, Wu does not explicitly disclose before determining that the third data packet is the retransmitted packet, the method further comprises: determining a two-way latency (URTT) between the sending device and the detection device; receiving, at a time T3, a fourth packet that has a sequence number K1 and that is traveling from the sending device, through the connection, and to the receiving device; receiving, at a time T4, a target acknowledgment packet traveling from the receiving device, through the connection, and to the sending device, wherein the target acknowledgment packet is a first acknowledgement packet received by the detection device and indicating that the receiving device has received the fourth packet or another packet with a sequence number after Ki; computing, based on T3 and T4, a two-way latency (DRTT) between the detection device and the receiving device; and computing RTT based on a formula RTT = URTT + DRTT.
However, Cyganski teaches before determining that the third data packet is the retransmitted packet, the method further comprises: determining a two-way latency (URTT) between the sending device and the detection device (i.e. estimate the RTT on the left side using the flow in the opposite direction, [0098]); receiving, at a time T3, a fourth packet that has a sequence number K1 and that is traveling from the sending device, through the connection, and to the receiving device (i.e. receives a new TCP frame that is bound from source A to destination B, [0098]); receiving, at a time T4, a target acknowledgment packet traveling from the receiving device, through the connection, and to the sending device, wherein the target acknowledgment packet is a first acknowledgement packet received by the detection device and 

Regarding claim 5, Wu teaches the reliable transport protocol is Transmission Control Protocol (TCP) or Stream Control Transmission Protocol (SCTP) (i.e.  The packet transmitted in this embodiment may be a Transmission Control Protocol (TCP) packet, page 7, paragraph 8).
However, Wu does not explicitly disclose wherein the target acknowledgment packet is a first acknowledgment packet received by the detection device and comprising a latest right edge field of an acknowledgment number field or a selective acknowledgment (SACK) field with a value V, wherein V > K1 + LenKl, and wherein LenKi is a payload length of the fourth packet.
However, Cyganski teaches wherein the target acknowledgment packet is a first acknowledgment packet received by the detection device (i.e. an acknowledgement is received at t2, [0060]) and comprising a latest right edge field of an acknowledgment number field or a selective acknowledgment (SACK) field with a value V, wherein V > K1 + LenKl, and wherein LenKi is a payload length of the fourth packet (i.e. Computing the checksum over the entire length of the TCP frame, for every ACK the IPABR PEP modifies, is computationally expensive. 

Regarding claim 6, Wu does not explicitly disclose receiving, from the receiving device, at a first time, and when the receiving device is a client device and the sending device is a server, a request message requesting establishment of the connection; receiving, from the sending device, at a second time, and in response to the request message, a response message; and further determining URTT as a difference between the first time and the second time.
However, Cyganski teaches receiving, from the receiving device, at a first time, and when the receiving device is a client device and the sending device is a server, a request message requesting establishment of the connection (i.e. the sender side program is used to spawn n concurrent threads. Each thread makes a request for a socket connection from the receiver/server side, [0128]); receiving, from the sending device, at a second time, and in response to the request message, a response message (i.e. When the receiver/server gets this request, it spawns a corresponding thread to service that sender/client. Once the connection is established, [0128]); and further determining URTT as a difference between the first time and the second time (i.e. If the corresponding ACK is received at t2, than the RTT=t2-t1, [0060]). Therefore, the limitations of claim 6 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 7, Wu teaches a method comprising: receiving, at a time T3, a first data packet that has a sequence number K1 and that is traveling from a sending device, through a The packet transmitted in this embodiment may be a Transmission Control Protocol (TCP) packet, page 7, paragraph 8); obtaining T3 (i.e. receiving time of message A, page 8, paragraph 2); receiving, at a time T4, a target acknowledgment packet that is traveling from the receiving device, through the connection, and to the sending device (i.e. the receiver sends a confirmation message to the sender, page 8, paragraph 3). 
However, Wu does not explicitly disclose a detection device; wherein the target acknowledgment packet is a first acknowledgment packet received by the detection device and indicating that the receiving device has received the first data packet or another packet with a sequence number after K1; obtaining T4; computing a two-way latency (DRTT) between the detection device and the receiving device based on T3 and T4.
However, Cyganski teaches a detection device (i.e. a proxy which is PEP, [0143]); wherein the target acknowledgment packet is a first acknowledgment packet received by the detection device and indicating that the receiving device has received the first packet or another packet with a sequence number after K1 (i.e. an acknowledgement will be sent back with an ACK number equal to X+MSS+1, [0060]); obtaining T4; and, computing a two-way latency (DRTT) between the detection device and the receiving device based on T3 and T4 (i.e. The acknowledgement number informs the sender of the starting octet of the data that the receiver is next expecting. If the corresponding ACK is received at t2, then the RTT=t2-t1, [0098]).
Based on Wu in view of Cyganski, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cyganski to the system of Wu in order to increase performance of a retransmission message determination of Wu system. 

However, Nguyen teaches receiving from the receiving device, at a first time, and when the receiving device is a client device and the sending device is a server (i.e. the sender 102 is a server device, and the receiver 104 is a client device, [0017]), a request message requesting establishment of the connection (i.e. a connection between the sender and a receiver is established, [0022]); receiving, from the sending device, at a second time, and in response to the request message, a response message (i.e. Using TCP, the sender 102 and the receiver 104 can establish a TCP connection, which provides an end-to-end connection between the sender 102 and the receiver, [0018]); and determining a two-way latency (URTT) between the sending device and the detection device as a difference between the first time and the second time (i.e. The probe may determine the RTT using the TCP three-way handshake to measure the RTT using timestamps recorded through the three-way handshake, [0077].
Based on Wu in view of Cyganski and further in view of Nguyen it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Nguyen to the system of Wu and Cyganski in order to increase connection establishing time determination capability of Wu and Cyganski system. 

Regarding claim 8, Wu teaches the reliable transport protocol is Transmission Control Protocol (TCP) or Stream Control Transmission Protocol (SCTP) (i.e.  The packet transmitted in this embodiment may be a Transmission Control Protocol (TCP) packet, page 7, paragraph 8).		 However, Wu does not explicitly disclose wherein the target acknowledgment packet 
However, Cyganski teaches wherein the target acknowledgment packet comprises a latest right edge field of an acknowledgment number field or a selective acknowledgment (SACK) field with a value V, wherein V > K1 + LenKl, and wherein LenKi is a payload length of the first data packet (i.e. the window field in the ACK header is modified by the IP-ABR PEP one of the last things that needs to be done before transmitting the packet, is to re-compute any packet header checksums. To compute a new checksum by incrementally updating the checksum one adds the difference of the 16-bit field that has changed to the existing checksum, [0116]-[0116]). Therefore, the limitations of claim 8 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

Regarding claim 22, Wu teaches receiving a second data packet that has a sequence number N 1 and that is traveling from the sending device, through the connection, and to the receiving device (i.e. the receiving end receives the message C after receiving the message A, page 8, paragraph 2); receiving, successively after receiving the second data packet and at a time T1, a third data packet that has a sequence number N2 and that is traveling from the sending device, through the connection, and to the receiving device (i.e. the receiving end receives the message B after receiving the message C, page 8, paragraph 2); determining that N2 > N1 and that N1 and N2 are inconsecutive (i.e. If the second message sequence number is greater than the expected message sequence number at the first time point, determining that the packet out of order phenomenon occurs, page 3, paragraph, 10);.
However, Wu does not explicitly disclose receiving, after receiving the third data packet and at a time T2, a fourth data packet with sequence number M1, wherein T2 > T 1; and determining, when N1 < M 1 < N2 and T2 - T 1 > RTT, that the fourth data packet is a 
However, Nguyen teaches receiving receiving, after receiving the third data packet and at a time T2, a fourth data packet with sequence number M1 (i.e. the receiver receives the packet with the next sequence number "4", [0024]), wherein T2 > T 1; and determining, when N1 < M 1 < N2 and T2 - T 1 > RTT, that the fourth data packet is a retransmitted packet (i.e. (i.e. If the sequence number of the first packet is greater than a next expected sequence number (e.g., packet.seq&gt;client.nextSeq), this conditional determines whether the sequence numbers observed in the packets exhibits a gap, or has jumped over a sequence number, [0069] and if T(S3)-T(A3) is greater than the network round trip time (e.g., shown as "packet.time-server.lastAckTime&gt;RTT" in the pseudocode above), then the possibly-retransmitted packet is likely a retransmitted packet, [0076]) corresponding to an upstream packet loss between the sending device and the detection device (i.e. Upstream packet loss is defined as the event where a packet is lost in a communication link somewhere between the sender and the probe, [0028]). Therefore, the limitations of claim 22 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

Regarding claim 23, Wu in view of Cyganski do not explicitly disclose determining, when M1 > N1 and T2 - T1 < RTT, that the fourth data packet is out of order.
However, Nguyen teaches determining, when M1 > N1 and T2 - T1 < RTT, that the fourth data packet is out of order (i.e. an out-of-order event, the observed delay is T(S3)-T(A3)&lt;RTT, [0074] and (i.e. If there is a gap in the observed sequence numbers, then "S3" could be an out-of-order packet, [0067]). Therefore, the limitations of claim 23 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

program may be stored, page 17, paragraph 4); and a processor coupled to the memory and configured to execute the instructions (i.e. the processor or the processing circuit may execute a corresponding function by executing a stored instruction stored, page 17, paragraph 9). Therefore, the limitations of claims 10-11, 21, 26-27, and 29-30 are rejected in the analysis of claims 1, 4, 6-7, 22, and 23 above, and the claims are rejected on that basis.

Claims 3, 24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN106506124A) hereinafter Wu in view of Cyganski et al. (US 20050213586 A1) hereinafter Cyganski and Nguyen et al. (US 20150109942) hereinafter Nguyen and further in view of Lehane et al. (US 20070070916) hereinafter Lehane.
Regarding claim 3, Wu in view of Cyganski and further in view of Nguyen teach the limitation of claim 1 above.
However, Wu in view of Cyganski and further in view of Nguyen do not explicitly disclose receiving, successively after receiving the third data packet, a fourth data packet with sequence number N3, wherein N3 > N2; and determining, when M1 < N3 and M1 does not belong to any sequence number black hole, that the third data packet corresponds to a downstream packet loss, wherein the sequence number black hole is a sequence number range bounded by sequence numbers of a pair of data packets that are successively received but whose sequence numbers are inconsecutive.
However, Lehane teaches receiving, successively after receiving the third data packet, a fourth data packet with sequence number N3, wherein N3 > N2 (i.e. For each TCP connection being monitored, a next expected sequence number value (NESN) is maintained and compared 
Based on Wu in view of Cyganski and Nguyen and further in view of Lehane it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lehane to the system of Wu and Cyganski in order to improve capability of packets flow tracking of Wu, Cyganski, and Nguyen system. 

Regarding claims 24, Wu in view of Cyganski and further in view of Nguyen teach the limitation of claim 7 above.
However, Wu in view of Cyganski and further in view of Nguyen do not explicitly disclose receiving, successively after receiving the fourth data packet, a fifth data packet with sequence number N3, wherein N3 > N2; and determining, when M1 < N3 and M1 does not belong to any 
However, Lehane teaches receiving, successively after receiving the fourth data packet, a fifth data packet with sequence number N3, wherein N3 > N2 (i.e. For each TCP connection being monitored, a next expected sequence number value (NESN) is maintained and compared with the actual sequence number of a packet seen in that flow. If the sequence number is less than the NESN, [0016]); and determining, when M1 < N3 and M1 does not belong to any sequence number black hole, that the fourth data packet corresponds to a downstream packet loss (i.e. Calculation of .differential.EP-.differential.OP on OP 7=-2, indicating that the packet has arrived 2 positions late. Calculation of .differential.EP-.differential.OP on OP 12=-6, indicating that the packet is 6 positions late, and with an EP of 6(which has also been assigned to the packet with OP 7) indicates that this is a retransmission, caused by either downstream packet loss, or packet reordering, [0153]), wherein the sequence number black hole is a sequence number range bounded by sequence numbers of a pair of data packets that are successively received but whose sequence numbers are inconsecutive (i.e. Application of the measurements described above with reference to FIG. 4 indicates a total of 94 retransmissions, of which 79 were caused by fast-retransmit. Visual inspection of FIG. 13 shows that there are significantly more packets arriving out of sequence, and that .differential.EP-.differential.OP is equal to 0 for only short periods during the flow. The range of `early` and `late` positions packets is significantly greater than in FIG. 12, as are the distribution of packets arriving more than 3 positions out of sequence, [0163]).
Based on Wu in view of Cyganski and Nguyen and further in view of Lehane it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Regarding claims 28, Wu in view of Cyganski and further in view of Nguyen teach the limitation of claim 11 above.
However, Wu in view of Cyganski and further in view of Nguyen do not explicitly disclose receive, successively after receiving the fourth data packet, a fifth data packet with sequence number N3, wherein N3 > N2; and determine, when M1 < N3 and M1 does not belong to any sequence number black hole, that the fourth data packet corresponds to a downstream packet loss, wherein the sequence number black hole is a sequence number range bounded by sequence numbers of a pair of data packets that are successively received but whose sequence numbers are inconsecutive.
However, Lehane teaches receive, successively after receiving the fourth data packet, a fifth data packet with sequence number N3, wherein N3 > N2 (i.e. For each TCP connection being monitored, a next expected sequence number value (NESN) is maintained and compared with the actual sequence number of a packet seen in that flow. If the sequence number is less than the NESN,, [0016]); and determine, when M1 < N3 and M1 does not belong to any sequence number black hole, that the fourth data packet corresponds to a downstream packet loss (i.e. Calculation of .differential.EP-.differential.OP on OP 7=-2, indicating that the packet has arrived 2 positions late. Calculation of .differential.EP-.differential.OP on OP 12=-6, indicating that the packet is 6 positions late, and with an EP of 6(which has also been assigned to the packet with OP 7) indicates that this is a retransmission, caused by either downstream packet loss, or packet reordering, [0153]), wherein the sequence number black hole is a sequence number range bounded by sequence numbers of a pair of data packets that are successively received but whose sequence numbers are inconsecutive (i.e. Application of the measurements described above with reference to FIG. 4 indicates a total of 94 retransmissions, 
Based on Wu in view of Cyganski and Nguyen and further in view of Lehane it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lehane to the system of Wu and Cyganski in order to improve capability of packets flow tracking of Wu, Cyganski, and Nguyen system. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
3/16/22


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447